Case 1:19-cv-00161-TWP-DLP Document 25 Filed 06/26/19 Page 1 of 2 PageID #: 113



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

CALVIN HARDEN,                                        )
                                                      )
                                 Plaintiff,           )
                                                      )
                            v.                        )       No. 1:19-cv-00161-TWP-DLP
                                                      )
THOMAS OPIE, et al.                                   )
                                                      )
                                 Defendants.          )

                       Order Denying Motion for Extension of Time,
        Extending Deadline to File a Motion or Notice Regarding Exhaustion Defense,
                   and Directing Plaintiff to Respond and/or Show Cause

                                               I.

        The defendants’ motion for an extension of time, dkt. [24], is summarily denied because

 the motion was filed less than three business days prior to the deadline. See Local Rule 6-1(a)(5).

 The defendants’ disregard for Local Rule 6-1(a)(5) is troubling, and future compliance with Local

 Rule 6-1 is anticipated.

        In the interests of judicial economy and in light of the motion for sanctions filed

 contemporaneously with the motion for extension of time, however, the Court sua sponte extends

 the defendants’ deadline for filing a motion or notice regarding the exhaustion defense. The

 defendants shall have through July 24, 2019, to either file a dispositive motion in support of the

 exhaustion defense, file a notice with the Court specifically identifying the fact issue(s) that

 preclude resolution of this affirmative defense and requesting a Pavey hearing, or file a notice with

 the Court withdrawing the exhaustion defense.
Case 1:19-cv-00161-TWP-DLP Document 25 Filed 06/26/19 Page 2 of 2 PageID #: 114



                                              II.

        The plaintiff shall have through July 9, 2019, to respond to the defendants’ motion for

 sanctions. Dkt. 23. No response will be deemed complete unless it includes his overdue responses

 directives in this Order, he shall have through July 9, 2019, to show cause why this action should

 not be dismissed with prejudice under Federal Rule of Civil Procedure 37(b)(2)(A)(v) for failure

 to obey a discovery order and failure to prosecute.

        IT IS SO ORDERED.

        Date:    6/26/2019




 Distribution:

 CALVIN HARDEN
 230560
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Lyubov Gore
 INDIANA ATTORNEY GENERAL
 lyubov.gore@atg.in.gov

 Jordan Michael Stover
 INDIANA ATTORNEY GENERAL
 jordan.stover@atg.in.gov
